



COURT OF APPEAL FOR ONTARIO

CITATION: Bank of Nova Scotia v. 124155 Canada Inc. (McLennan
    & Associates), 2014 ONCA 894

DATE: 20141212

DOCKET: C58898

Weiler, Feldman and Benotto JJ.A.

BETWEEN

The Bank of Nova Scotia

Plaintiff (Respondent)

and

124155
    Canada Inc., trading as McLennan & Associates,

Alec
    McLeod McLennan also known as Alex McLeod

McLennan
    and Mary Lynn McLennan also known as Lynn

McLennan

Defendants (Appellants)

Alec McLeod McLennan, for the appellants

Douglas A. Bourassa, for the respondent

Heard: December 10, 2014

On appeal from the order of Justice David L. Edwards of
    the Superior Court of Justice, dated April 29, 2014 and costs endorsement,
    dated May 16, 2014.

APPEAL BOOK ENDORSEMENT

[1]

On consent, this appeal is dismissed as abandoned.

[2]

No costs.


